Barnes, J.
This was an action in the district court for Dawson county for damages for a breach of defendants’ contract to convey to plaintiff a good title to lot 3, in block 5, of Ehmens subdivision to the city of Gothenburg, in Dawson county, Nebraska. The plaintiff recovered judgment for $290.58, and the defendants have appealed.
It appears that the plaintiff and the defendants entered into a written contract by which the defendants,, upon the payment of the purchase price, agreed to convey the lot above described to plaintiff. Plaintiff went into possession of the lot and made all of the payments but one, when it was discovered that defendants did not have title to the lot and could not make the conveyance. The evidence shows that plaintiff made frequent demands upon the defendants to complete their title and convey the ldt to him, but defendants neglected and refused so to do; that thereupon the plaintiff proceeded to secure the outstanding title at an expense of over $300. The defendants refused to reimburse him for the money so expended.
There is no substantial conflict in the evidence, and the judgment of the district court is
Affirmed.
Rose, Sedgwick and Hamer, JJ., not sitting.